        Case 1:16-cr-10096-PBS Document 1275 Filed 06/11/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA



       V.                                                    16-10096-PBS



SHAUN MILLER


            MOTION FOR LEAVE TO WITHDRAW AS COUNSEL OF RECORD

       James Cipoletta, attorney of record for the defendant Shaun Miller, respectfully requests

leave of Court to withdraw as CJA counsel. As reasons therefore counsel states that (1) Counsel

and defendant are in disagreement over substantial material aspects of the motion filed pro se by

the defendant, and (2) the attorney-client relationship has broken down, and ,(3) The defendant

has indicated his desire to proceed pro se in litigating his motion for compassionate release.

       Wherefore: Counsel respectfully requests the Court to grant leave to withdraw as counsel

for the defendant in this matter.



                                                     Respectfully submitted,

                                                     /s/ James J. Cipoletta
                                                     _____________________
                                                     James J. Cipoletta
                                                     MA Bar No. 084260
                                                     385 Broadway - Suite 307
                                                     Revere, Massachusetts 02151
                                                     Telephone 781.289.7777
                                                     Email: jim@cipoletta.com

June 11, 2021
        Case 1:16-cr-10096-PBS Document 1275 Filed 06/11/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

I hereby certify that on this date I caused the foregoing document to be filed with the
ECF system, which will serve the document upon all parties of record and that
I emailed the defendant a copy of this motion by way of corrlinks..

                                                      /s/ James J. Cipoletta
                                                      _________________________
